Citation Nr: 0905331	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-26 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
July 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an July 2005 Regional Office (RO) in 
Fargo, North Dakota rating decision, which denied the claims 
on appeal.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's current bilateral hearing loss is not causally 
related to a disease, injury or event in service.

2.  The preponderance of the evidence shows that the 
Veteran's current tinnitus is not causally related to a 
disease, injury or event in service.


CONCLUSION OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have occurred therein.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.385 
(2008).

2.  A tinnitus disability was not incurred in or aggravated 
by active service, nor may it be presumed to have occurred 
therein.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
and 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by or on behalf of the Veteran.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection, 
the Veteran's Administration (VA) has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless.

VCAA letters dated in February 2005 and March 2005 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was advised that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-21.  

A March 2006 letter explained to the Veteran how disability 
ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and 
relevant VA medical records are in the file.  All records 
identified by the Veteran as relating to the claim have been 
obtained, to the extent possible.  The Board finds that the 
record contains sufficient evidence to make a decision on the 
claim.  VA has fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The Board notes that the 
Veteran was provided a general VA examination in July 2005, 
at which he was diagnosed with current hearing loss and 
tinnitus.  The Board finds this examination report to be 
thorough and complete with respect to the Veteran's claim for 
service connection for hearing loss and tinnitus.  The Board 
notes that the audiologist preparing the report reviewed the 
Veteran's claims folder.  The Board finds this examination 
report and addendum sufficient upon which to base a decision 
with regards to the claims for service connection for hearing 
loss and tinnitus.



II.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2008).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2008). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.307, 3.309 (2008).  In the instant case, there is 
no presumed service connection because hearing loss was not 
medically diagnosed within one year of discharge; indeed, it 
was not diagnosed until decades after service.    

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2008).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2008), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Hensley at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2008).

Here the Veteran alleges, according to the pertinent service 
history elicited during medical examination, that his current 
bilateral hearing loss and tinnitus are due to in-service 
noise exposure to rockets, artillery, helicopters, trucks, 
and small arms.  The Board also notes the Veteran does not 
allege that either the hearing loss or tinnitus began during 
service.  Although he did report in his VA Form 9 that he 
experienced ringing in his ears on one occasion in service, 
he explained that this went away after several days.  He also 
reported during his VA examination that his current tinnitus 
had its onset 15 years before the date examination, which 
places its onset around 1990.  

The Veteran's DD-214 indicate his MOS was that of Machinist 
and the Veteran contends that his service included in the 
motor pool, where he was exposed to significant acoustic 
noise trauma without ear protection.  Although the Veteran's 
specific duty assignment in the motor pool is not confirmed, 
his MOS suggests close proximity to heavy machinery and 
equipment, such that acoustic trauma is likely and may be 
presumed for the purpose of this discussion.  

The Veteran's service treatment records indicate he received 
an auditory examination on induction into service, which 
indicated no hearing impairment.  At his separation 
examination, the Veteran did not receive a full auditory 
examination.  The Veteran did, however, receive 15 out of 15 
on a whispered voice test for each ear.  The Veteran's 
service treatment records are silent as to any complaints, 
treatments or diagnoses of hearing loss or tinnitus.  In 
short, the records are devoid of a finding of chronic 
bilateral hearing loss and tinnitus during service.  The 
pertinent inquiry, then, is whether any current bilateral 
hearing loss or tinnitus was caused by any incident of 
service.  The Board concludes they were not.

After service, there is no evidence of treatment or 
complaints of bilateral hearing loss for over three (3) 
decades.  Following the Veteran's claim for service 
connection, he received a VA audiological examination.  The 
July 2005 VA audiological summary report of examination for 
organic hearing loss reflects puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
20
35
LEFT
0
5
5
10
35

Speech recognition ability on the Maryland CNC word list was 
100 percent for the right ear and 98 percent for the left 
ear.  The criteria for hearing loss as described under 38 
C.F.R. § 3.385 were not met for the either ear, as the 
auditory threshold did not reach a level of 40 decibels or 
greater for any of the frequencies, only one (1) of the 
frequencies for each ear reached an auditory threshold level 
of 26 decibels or greater, and speech recognition ability was 
not less than 94 percent for either ear. 
 
During the audio examination, the Veteran reported non-
military noise exposure due to farming, manufacturing, 
hunting, and power tools.  The Board observes that in his VA 
Form 9 the Veteran made a contention not previously noted.  
The Veteran alleged that he spent "a couple of days" with a 
Republic of Korea artillery company, where he was subjected 
to trauma from discharging artillery pieces.  The Veteran 
notes that he had head buzzing and ear ringing, which went 
away after several days.  While the audiologist did not 
specifically consider this reported incidence of noise 
exposure in rendering her opinion, the examiner did consider 
exposure to artillery in general.  Thus, the Board considers 
the contentions raised by the Veteran in the VA Form 9 to be 
exposure contemplated by the audiologist in her July 2005 
opinion.

In regard to etiology, the examining VA audiologist opined 
that the Veteran's current bilateral hearing loss and 
tinnitus "less than likely" stemmed from his military 
service.  The audiologist based her opinion on the delay of 
over three decades in the onset of hearing loss and tinnitus 
and on the Veteran's post-service noise exposure.

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claim of bilateral hearing loss, as explained 
above, the competent medical evidence of record does not show 
the Veteran to have a current bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Thus, there may 
be no service connection for this claimed disability on 
either a presumptive or direct basis.  

Moreover, even were the Veteran to have hearing loss 
sufficient to satisfy the disability threshold of 38 C.F.R. 
§ 3.385, his claim would still fail as he has not established 
the required medical nexus between the current hearing loss 
and some incident of military service.  Similarly, the 
Veteran's claim for service connection for tinnitus also 
fails for lack of the requisite medical nexus.  For the 
Veteran to succeed on his claims, there must be competent 
evidence that his current bilateral hearing loss and tinnitus 
is related to his military service.  See Savage v. Gober, 10 
Vet. App. 488, 495- 98 (1997).  Such evidence is lacking 
here, and, in fact, the only relevant medical opinion 
determined that a relationship between the current tinnitus 
and hearing loss unlikely.    

The Board acknowledges the Veteran's assertions that he 
currently has bilateral hearing loss and tinnitus as the 
result of his active duty service.  Certainly, the Veteran 
can attest to factual matters of which he has first-hand 
knowledge, such as subjective complaints of trouble hearing 
and ringing in the ears.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, to include diagnosing a current disability as 
defined by VA regulations; thus, his statements regarding 
diagnoses are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise, and he cannot establish through lay 
reports alone that his hearing loss is of such severity as to 
meet the criteria of 38 C.F.R. § 3.385 or that his tinnitus 
was incurred or aggravated by any incident of military 
service.  See Layno v. Brown, 6 Vet. App. 465, 469-470 
(1994). 

The Board has considered the argument of the Veteran's 
representative that the VA examiner's opinion was "faulty" 
because her reference to occupational and recreational 
exposure was too vague.  However, the Board notes that the VA 
examiner did explain the types of post-service occupational 
and recreational exposure she believed he had experienced, 
and she also explained that her opinion was also based on the 
fact that the current complaints had their onset after his 
discharge from service.  The Board believes that this 
examination report is adequate on which to base a decision in 
that the examiner provided a rationale for her opinion, and 
cited to underlying facts that do not appear to be in 
dispute.  In this regard, the Board notes the Veteran's own 
acknowledgement in his VA Form 9 that he worked in noisy 
environments following his separation from service.

In summary, bilateral hearing loss and tinnitus were not 
diagnosed until over three (3) decades after service.  In 
addition, the Veteran's current bilateral hearing loss does 
not meet the threshold for a hearing loss disability.  No 
medical professional, moreover, has ever linked the Veteran's 
current hearing loss or tinnitus to service and, in fact, 
there is medical evidence stating the opposite.  As noted, 
there is also no lay evidence of a continuity of 
symptomatology between his current hearing loss and tinnitus, 
and his military service.  For these reasons, the Board 
concludes that the preponderance of the evidence is against 
the claims, and that service connection for bilateral hearing 
loss and tinnitus is not warranted.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


